DETAILED ACTION
	Applicant’s response of March 7, 2022, entered with the RCE filed March 30, 2022, has been fully considered.  Claims 1 and 4 are amended.  Claims 1 and 3-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,891,941) in view of Shi (CN 104629159).  Citations for Shi are taken from an English language machine translation included herewith.
Regarding claims 1, 3 and 4, Tanaka et al. teaches a fluororubber composition comprising 100 parts by weight of a vinylidene fluoride/hexafluoropropene copolymer (fluororubber), 2 parts by weight of bisphenol AF (cross-linking agent), and 0.5 parts by weight of erucic acid amide (aliphatic acid amide) (Col. 6, lines 50-65).  Tanaka et al. additionally teaches that a plasticizer may be added (Col. 3, lines 50-55).
Tanaka et al. does not teach that the composition contains from 0.1 to 3.5 parts by mass of an aliphatic acid ester based compound wherein a total content of the aliphatic acid amide based compound and the aliphatic acid ester based compound is 0.5 to 5 parts by mass per the polyol cross-linkable based fluororubber of 100 parts by weight.  However, Shi teaches a composition comprising an ethylene-tetrafluoroethylene copolymer and from 0.1 to 0.5 parts by weight of pentaerythritol stearate (¶4, 15).  The total of erucic acid amide and pentaerythritol stearate is from 0.6 to 1 part by mass (calculated by Examiner).  Tanaka et al. and Shi are analogous art because they are from the same field of endeavor, namely that of fluoro-polymer/fluororubber materials used for sealing/insulating purposes.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 0.5 parts by mass of pentaerythritol stearate, as taught by Shi, to the composition, as taught by Tanaka et al., and would have been motivated to do so in order to ensure proper processability of the composition since pentaerythritol stearate is a known plasticizer/lubricant.
Regarding claim 5, Tanaka et al. teaches that the composition can be used an o-ring (sealing material) (Col. 5, lines 35-40).

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed March 7, 2022, with respect to the rejection of claims 1 and 3-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over Tanaka et al. (US 5,891,941) in view of Shi (CN 104629159).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767